

116 HR 3500 IH: Federal Advance Contracts Enhancement Act
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3500IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Post-Katrina Emergency Management Reform Act of 2006 to incorporate the
			 recommendations made by the Government Accountability Office relating to
			 advance contracts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Advance Contracts Enhancement Act or the FACE Act. 2.FindingsCongress finds that—
 (1)the Post-Katrina Emergency Management and Reform Act of 2006 (Public Law 109–925; 120 Stat. 1394) required the Federal Emergency Management Agency to establish advance contracts, which are established prior to disasters and are typically needed to quickly provide life-sustaining goods and services in the immediate aftermath of a disaster;
 (2)the catastrophic hurricanes and wildfires in the United States in 2017 highlighted the importance of these advance contracts in disaster response;
 (3)in a report issued by the Government Accountability Office entitled 2017 Disaster Contracting: Action Needed to Better Ensure More Effective Use and Management of Advance Contracts, the Government Accountability Office identified a number of challenges with advance contracts and recommended actions to improve management by the Federal Emergency Management Agency of these contracts for future disasters; and
 (4)section 691 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 791) should be amended to incorporate the recommendations made by the report described in paragraph (3) to ensure more effective use and management of advance contracts.
			3.Federal Emergency Management Agency advance contracts
 (a)In generalSection 691 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 791) is amended by adding at the end the following:
				
 (e)Updated reportNot later than 180 days after the date of enactment of this subsection, the Administrator shall submit to the appropriate committees of Congress an updated report that contains—
 (1)the information required in the initial report under subparagraphs (A) and (B) of subsection (a)(1); and
 (2)an updated strategy described in subsection (a)(1)(C) that clearly defines— (A)the objectives of advance contracts;
 (B)how advance contracts contribute to disaster response operations of the Agency; (C)how to maximize the award of advance contracts to small business concerns, as defined in section 3 of the Small Business Act (15 U.S.C. 632); and
 (D)whether and how advance contracts should be prioritized in relation to new post-disaster contract awards.
							(f)Additional duties of the Administrator
 (1)Head of contractingThe Administrator shall ensure that the head of contracting activity of the Agency— (A)not later than 270 days after the date of enactment of this subsection, updates the Disaster Contracting Desk Guide of the Agency to provide specific guidance—
 (i)on whether and under what circumstances contracting officers should consider using existing advance contracts entered into in accordance with this section prior to making new post-disaster contract awards, and include this guidance in existing semi-annual training given to contracting officers; and
 (ii)for contracting officers to perform outreach to State and local governments on the potential benefits of establishing their own pre-negotiated advance contracts;
 (B)adheres to hard copy contract file management requirements in effect to ensure that the files relating to advance contracts entered into in accordance with this section are complete and up to date, whether the files will be transferred into the Electronic Contract Filing System of the Agency or remain in hard copy format;
 (C)notifies contracting officers of the 3-day time frame requirement for entering completed award documentation into the contract writing system of the Agency when executing notice to proceed documentation;
 (D)not later than 180 days after the date of enactment of this subsection, revises the reporting methodology of the Agency to ensure that all disaster contracts are included in each quarterly report submitted to the appropriate congressional committees under this section on disaster contract actions;
 (E)identifies a single centralized resource listing advance contracts entered into under this section and ensures that source is current and up to date and includes all available advance contracts; and
 (F)communicates complete and up-to-date information on available advance contracts to State and local governments to inform their advance contracting efforts.
 (2)Master acquisition planning scheduleNot later than 180 days after the date of enactment of this subsection, the Administrator shall update and implement guidance for program office and acquisition personnel of the Agency to—
 (A)identify acquisition planning time frames and considerations across the entire acquisition planning process of the Agency; and
 (B)clearly communicate the purpose and use of a master acquisition planning schedule.. (b)ReportThe Administrator of the Federal Emergency Management Agency shall regularly update the appropriate committees of Congress (as defined in section 602 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701)) on the progress of the Federal Emergency Management Agency in implementing the recommendations of the Government Accountability Office in the report entitled 2017 Disaster Contracting: Action Needed to Better Ensure More Effective Use and Management of Advance Contracts, as required under section 691 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 791), as amended by subsection (a).
			